DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al (WO 2017/184134 A1) (herein after Ge) in view of Hart et al. (US 20110290005 A1) (herein after Hart).
As to claims 1-5, 8-11 and 13, Ge discloses a surfaced enhanced luminescence analyte interrogation stage shipping and storage package/method comprising:
a chamber [296];
a liquid contained within the chamber [¶00033]; and
nano pillars [60] within the sealed chamber and submersed within the liquid [¶0018, 0020], 
wherein the nano pillars comprise polymer posts and metallic caps forming tips of the nano pillars [¶00018, 0036].
The package wherein the nano pillars each have functionalized tips [¶0018, 0020].
The package wherein the liquid has properties such that, upon being evaporated, cause tips of the nano pillars to draw closer to one another [¶00013, 00020].



The package wherein the nano pillars are spaced from one another and are sufficiently flexible so as to draw to within 1 μm of one another in response to capillary forces during evaporation of the liquid about the nano pillars [¶0015, 0025].
The method of further comprising:
opening the chamber [¶0033];
adding an analyte to the liquid [¶0018];
withdrawing the liquid from the chamber [¶0020]; and
evaporating the liquid on the nano pillars to draw the nano pillars towards one another through capillary forces [¶0020, 0027].
The method of further comprising:
opening the chamber [¶0033];
withdrawing the liquid from the chamber [¶0018];
immersing the nano pillars with a second liquid [¶0018];
adding an analyte to the second liquid [¶0018];
withdrawing the second liquid from the chamber [¶0020, 0027] and evaporating the second liquid on the nano pillars to draw the nano pillars towards one another through capillary forces [¶0020, 0027].
The method of further comprising functionalizing tips of the nano pillars prior to the immersion of the nano pillars in the liquid [¶0018, 0020].





Ge discloses all the features of the claimed invention except the limitation such as: “sealed chamber”.
However, Hart from the same field of endeavor discloses a sealed chamber [¶0173, 0242].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Ge such that the sealed chamber as taught by Hart, for the advantages such as: in order to obtain an optimum measurement.
	
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al in view of Hart et al.  and further in view of OLIVIER et al (US 20170021355 A1) (herein after OLIVIER).
As to claims 6-7, Ge discloses all the features of the claimed invention except the limitation such as: “The package of further comprising:
a waste reservoir connectable to the sealed chamber; and
a sealed reservoir of a second liquid connectable to the sealed chamber.
The package of further comprising a sealed reservoir of a third liquid connectable to the sealed chamber, the third liquid to polish tips of the nano pillars”.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Ge such that the waste reservoir connectable to the sealed chamber; and the sealed reservoir of the second liquid connectable to the sealed chamber, the sealed reservoir of the third liquid connectable to the sealed chamber, the third liquid to polish tips of the nano pillars, as taught by OLIVIER, for the advantages such as: in order to obtain an optimum measurement.
	

	
	
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 12, the prior arts alone or in combination fails to disclose the claimed limitations such as “adding a chemical agent to the liquid, wherein the chemical agent removes a portion of the metallic caps to polish the metallic caps;

immersing the nano pillars with a second liquid containing an analyte” along with all other limitations of the claim. 


Claims 14-15 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search does not teach nor suggest in detail the limitations: 
As to claim 14, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a plasmonic substrate immersed within the liquid; a sealed reservoir of a polishing liquid connectable to the inlet of the sealed chamber, the polishing liquid is to remove a portion of the plasmonic substrate to polish the plasmonic substrate” along with all other limitations of the claim. 
Ge only teaches: Nano fingers 60 comprise a two dimensional array of structures
rising up above electrically resistive layer 50. Each nano fingers 60
comprises a bendable stem or pillar 68 supporting a metal ball, cap or tip 70…¶0018; During testing with sensor 20, a liquid or solvent containing the analyte to be tested is applied over nano fingers 60. In one implementation, nano fingers 60 are submersed within the liquid…¶0020.



The closest references, Ge, Hart et al. and OLIVIER et al alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886